Citation Nr: 1451582	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  98-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher Dependency and Indemnity Compensation (DIC) rate under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran had active service from December 1943 to August 1946, including combat service at Iwo Jima in World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1998 and September 2006 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

The Board notes that in a March 1998 notice of disagreement the appellant requested that she be scheduled for a hearing at the regional office.  The Board remanded the appeal to the RO for additional development, including scheduling the appellant for a hearing at the regional office, in August 1999.  The appellant subsequently withdrew her request for a hearing in October 1999.

In June 2004, the Board denied the appellant's claims of entitlement to service connection for accrued purposes.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied her claims of entitlement to service connection for accrued purposes.  In a February 2007 Memorandum Decision, the Court vacated the Board's June 2004 decision finding that the Board provided inadequate reasons and bases for its rejection of the medical opinion of Dr. Williams and remanded the claims for further consideration consistent with the decision.  The Board remanded the claims in October 2007.

The Board denied the appellant's claim for entitlement to a higher DIC rate under 38 U.S.C.A. § 1311(a)(2) in a February 2012 decision.  The appellant again appealed to the Court and, in a January 2014 Memorandum Decision, the Court vacated the February 2012 Board decision because the issue was inextricably intertwined with a motion to find clear and unmistakable error (CUE) in the Board's October 1985 decision denying compensation for an acquired psychiatric disorder.  The issue returns to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the appellant's claim of entitlement to enhanced DIC under 38 U.S.C.A. § 1311, if at the time of the Veteran's death he was in receipt of or entitled to receive compensation for a service-connected disability that was rated as totally disabling for a period of at least eight years immediately preceding his death, enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) may be warranted.  

Here, the Veteran died on November [redacted], 1997.  After the Veteran's death, service connection was established for PTSD, which was rated 100 percent disabling, effective December 27, 1995; defective vision and tinnitus, both rated 10 percent effective December 27, 1995; and adenocarcinoma of the stomach, rated 100 percent disabling effective February 16, 1996.  Before that time, his combined service-connected disability rating was 10 percent, effective January 14, 1952.

However, in a decision being issued concurrently with this decision, the Board dismisses a motion to find clear and unmistakable error (CUE) in an October 1985 Board decision because that decision, and an underlying January 1952 rating decision, did not become final since neither considered the effect of a February 1952 VA genitourinary examination as it pertains to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected genitourinary disability.  As such, the effective date of the Veteran's service connection for PTSD may be determined by the RO to be earlier than December 27, 1995.  Thus, remand of this issue is warranted because it is inextricably intertwined with the establishment of the effective date for service connection for PTSD.  Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

In light of the fact that neither the January 1952 rating decision nor the October 1985 Board decision became final, once the effective date for service connection for PTSD has been established in a final decision, readjudicate the issue of entitlement to a higher DIC rate under 38 U.S.C.A. § 1311(a)(2).  If the decision is not favorable to the appellant, issue a supplemental statement of the case and return the case to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

